        Case 5:21-cv-03075-VKD Document 1-16 Filed 04/27/21 Page 1 of 16
Trials@uspto.gov                                                             Paper 13
571.272.7822                                                Entered: January 31, 2017




            UNITED STATES PATENT AND TRADEMARK OFFICE
                            ____________

             BEFORE THE PATENT TRIAL AND APPEAL BOARD
                            ____________

                   FUJITSU NETWORK COMMUNICATIONS, INC.,
                                 Petitioner,

                                          v.

                      CORE OPTICAL TECHNOLOGIES, LLC,
                                Patent Owner.
                                ____________

                                Case IPR2016-01618
                                Patent 6,782,211 B1
                                  ____________


     Before KEN B. BARRETT, PATRICK M. BOUCHER, and
     MELISSA A. HAAPALA, Administrative Patent Judges.

     HAAPALA, Administrative Patent Judge.



                                     DECISION
                      Denying Institution of Inter Partes Review
                                 37 C.F.R. § 42.108
        Case 5:21-cv-03075-VKD Document 1-16 Filed 04/27/21 Page 2 of 16
IPR2016-01618 B1
Patent 6,782,211

           Fujitsu Network Communications, Inc. (“Petitioner”) filed a Petition
     pursuant to 35 U.S.C. §§ 311–319 to institute an inter partes review of
     claims 15–18, 23, 25, 30, 32, 33, 35, and 37 of U.S. Patent No. 6,782,211 B1
     (“the ’211 patent”). Paper 1 (“Pet.”). Core Optical Technologies, LLC
     (“Patent Owner”) filed a Preliminary Response. Paper 8 (“Prelim. Resp.”).
     Applying the standard set forth in 35 U.S.C. § 314(a), which requires
     demonstration of a reasonable likelihood that Petitioner would prevail with
     respect to at least one challenged claim, we deny Petitioner’s request and do
     not institute an inter partes review.
                                  I. BACKGROUND
           A. The ’211 Patent (Ex. 1001)
           The ’211 patent describes a cross-polarization interference canceler
     (“XPIC”) that enables reconstruction of two optical signals transmitted with
     generally orthogonal polarization states in the same frequency band. Ex.
     1001, 3:10–18. During propagation through an optical fiber, the
     orthogonality of two optical signal fields is lost to some extent, resulting in
     cross polarization interference (“XPI”) at the receiver. Id. at 2:43–48. The
     XPIC mitigates dispersion effects and loss of optical field orthogonality
     incurred during propagation through the optical fiber. Id. at 1:12–19.
           Figure 3 of the ’211 patent is reproduced below:




                                             2
        Case 5:21-cv-03075-VKD Document 1-16 Filed 04/27/21 Page 3 of 16
IPR2016-01618 B1
Patent 6,782,211




     Figure 3 is an illustrative embodiment of a device utilizing an optical XPIC.
     Id. at 7:1–2. Transmitting device 200 produces two modulated optical
     signals with orthogonally polarized electric fields that are transmitted over
     optical fiber 235 to receiving device 300. See id. at 4:56–66, 5:18–21. The
     optical system is modeled mathematically using matrices. See id. at 5:39–
     7:57. Receiving device 300 includes polarization beam splitter 310 and
     optical XPIC 320. Id. at 7:2–5. Polarization beam splitter 310 separates the
     received optical signals into its two components, which are processed by
     XPIC 320. Id. at 7:5–9. XPIC 320 may be a diagonalizer that diagonalizes
     the overall link transmission matrix to eliminate XPI and dispersion effects.
     See id. at 7:58–8:57.
           The ’211 patent describes additional exemplary embodiments in
     which XPIC is implemented optically or electrically. See id. at Figs. 5, 6, 9,
     4:32-34, 4:45–51. Additionally, the ’211 patent describes XPIC may
     provide a minimum mean square error (MMSE) solution, rather than act as a
     diagonalizer. See id. at 16:21–27.
           B. Illustrative Claim
           Claims 15, 30, 33, 35, and 37 are independent claims. Claim 15 is
     illustrative of the subject matter of the claims at issue:



                                             3
        Case 5:21-cv-03075-VKD Document 1-16 Filed 04/27/21 Page 4 of 16
IPR2016-01618 B1
Patent 6,782,211

                 15. Implemented to receive an incoming optical signal, a
           receiving device comprising:
                 a first polarization beam splitter to separate a received
           optical signal field of the incoming optical signal into
           orthogonally polarized components; and
                  a cross polarization interference canceler following the
           first polarization beam splitter, the cross polarization
           interference canceler comprises a plurality of outputs and a
           plurality of elements each supporting a transfer function, each
           output of the plurality of outputs being the sum of at least two
           element outputs.
           C. References
           Petitioner relies on the following references:
           1. U.S. Patent No. 4,631,734, issued Dec. 23, 1986 (“Foschini”)
              (Ex. 1007).
           2. Cusani, Roberto et al., An Efficient Multilevel Coherent
              Optical System: M-4Q-QAM, 10 J. LIGHTWAVE TECH. 777–
              786 (1992) (“Cusani”) (Ex. 1004).
           3. Chikama, Terumi et al., Modulation and Demodulation
              Techniques in Optical Heterodyne PSK Transmission
              Systems, 8 J. LIGHTWAVE TECH. 309–322 (1990) (“Chikama”)
              (Ex. 1005).
           4. Kavehrad, M., Performance of Cross-Polarized M-ary QAM
              Signals Over Nondispersive Fading Channels, 63 AT&T Bell
              Lab. Tech. J. 499–521 (1984) (“Kavehrad”) (Ex. 1008).
           5. Hsieh, S.T. et al., A Comparison of Three-Diagonalizers,
              Adaptive Crosstalk Cancellers, in Dual-Polarized M-QAM
              Systems, 39 IEEE TRANSACTIONS ON COMMUNICATIONS 390–
              393 (1991) (“Hsieh”) (Ex. 1009).

           D. Grounds Asserted
           Petitioner challenges the patentability of the claims of the ’211 patent
     under 35 U.S.C. § 103(a) over the following combinations of references:




                                           4
        Case 5:21-cv-03075-VKD Document 1-16 Filed 04/27/21 Page 5 of 16
IPR2016-01618 B1
Patent 6,782,211

               Reference(s)                         Claim(s)
          Cusani                       15–18, 23, 25, 30, 32, 33, 35, and 37
          Cusani and Chikama                            16–18
          Cusani and Foschini                            33
          Cusani and Kavehrad                            35
          Cusani and Hsieh                               37


           E. Related Proceedings
           Petitioner and Patent Owner identify the following related
     proceedings: (1) Core Optical Techs., LLC v. Fujitsu Network Comms. Inc.,
     Case No. 8:16-cv-00437 (C.D. Cal); and (2) Core Optical Techs., LLC. V.
     Ciena Corp., Case No. 8:12-cv-01872 (C.D. Cal). Pet. 3–4, Paper 6, 1.
                                    II. ANALYSIS
           A. Claim Construction
           In an inter partes review, claims of an unexpired patent are interpreted
     using the broadest reasonable construction in light of the specification of the
     patent in which they appear. See 37 C.F.R. § 42.100(b); Cuozzo Speed
     Techs., LLC v. Lee, 136 S. Ct. 2131, 2144–46 (2016). Under that standard,
     claim terms are generally given their ordinary and customary meaning, as
     would be understood by one of ordinary skill in the art in the context of the
     entire disclosure. In re Translogic Tech., Inc., 504 F.3d 1249, 1257 (Fed.
     Cir. 2007).
           1. “cross polarization interference (XPI)”
           This term appears in all challenged claims, either directly or as part of
     the term “cross polarization interference canceler” discussed below.
     Petitioner provides the parties’ proposed preliminary constructions for this
     term in the related Fujitsu district court proceeding and the District Court’s


                                            5
        Case 5:21-cv-03075-VKD Document 1-16 Filed 04/27/21 Page 6 of 16
IPR2016-01618 B1
Patent 6,782,211

     construction in the Ciena proceeding. Pet. 12–13. However, Petitioner does
     not specifically advocate a construction for this proceeding, but rather
     asserts no construction is necessary for this term. Id. at 12.
           Patent Owner contends we should construe this term as “signal
     crosstalk resulting from at least the loss of orthogonality of two optical
     signals transmitted in generally orthogonal polarization states within the
     same frequency band,” which mirrors its proposed construction in the
     Fujitsu litigation. Prelim. Resp. 17–23; Ex. 1028. Patent Owner asserts its
     construction is supported by the claim language, the specification, and the
     prosecution history. Id. at 19–20. Patent Owner further asserts the District
     Court’s claim construction in the Ciena litigation as “signal crosstalk” was a
     stipulated term with a general construction intended only for purposes of that
     litigation. Id. at 21–23. Patent Owner argues this general construction
     should not be used for this proceeding because it effectively reads out the
     word “polarization.” Id. at 21. Patent Owner relies on testimony of its
     witness, Russell A. Chipman, Ph.D., to support its contentions regarding
     how a person of ordinary skill in the art would view the claims and
     specification. See id. 10–16 (citing Ex. 2001). Additionally, Patent Owner
     argues that tying XPI to loss of orthogonality is supported by Petitioner’s
     witness, Paul R. Prucnal, Ph.D.. Prelim. Resp. 9, 22 (citing Ex. 1003, ¶ 80).
           Based on the record before us, and for purposes of this Decision, we
     are persuaded by Patent Owner’s arguments that, under the claim-
     construction standard we apply, XPI should be construed as crosstalk that
     results from the loss of orthogonality of two signals transmitted in generally
     orthogonal polarization states within the same frequency band. Patent
     Owner adequately shows this construction is consistent with the ordinary
     and customary meaning of the term in the context of the entire disclosure of

                                            6
        Case 5:21-cv-03075-VKD Document 1-16 Filed 04/27/21 Page 7 of 16
IPR2016-01618 B1
Patent 6,782,211

     the ’211 patent. In particular, the ’211 patent describes the loss of
     orthogonality of two signals during propagation through the optical fiber
     incurs a signal crosstalk penalty at the receiver, known as cross polarization
     interference (XPI). Ex. 1001, 2:43–48; see also id. at 2:31–43; 3:14–18
     (describing the two signals are transmitted in the same frequency band with
     orthogonal polarization). The ’211 patent distinguishes XPI from
     polarization mode dispersion. See id. at 2:51–53. Furthermore, Patent
     Owner sufficiently establishes the Ciena litigation construction was a
     stipulated construction, acknowledged by the Court to be “a very general
     construction of XPI.” We are persuaded, for purposes of this Decision, that
     to generally construe XPI as simply “signal crosstalk” would effectively
     read out “polarization” from the term.
           But we are not persuaded on the current record that the broadest
     reasonable interpretation of XPI is limited to the loss of orthogonality of two
     optical signals. In particular, Patent Owner does not sufficiently explain
     why one of ordinary skill would have understood XPI to be limited to only
     loss of orthogonality occurring in optical signals. Moreover, we observe the
     challenged claims recite separately that the signals are optical signals, and,
     therefore, it appears superfluous to limit XPI to optical signals.
     Accordingly, for purposes of this Decision, we construe “cross polarization
     interference (XPI)” as “signal crosstalk resulting from the loss of
     orthogonality of two signals transmitted in generally orthogonal polarization
     states within the same frequency band.”
           2. “cross polarization interference canceler (XPIC)”
           This term appears in challenged claims 15–18, 23, 25, 30, and 32.
     Although Petitioner provides constructions for this term used in the Fujitsu
     and Ciena district court proceedings, Petitioner does not specifically

                                              7
        Case 5:21-cv-03075-VKD Document 1-16 Filed 04/27/21 Page 8 of 16
IPR2016-01618 B1
Patent 6,782,211

     advocate a construction for this proceeding, but rather asserts no
     construction is necessary for this term. See Pet. 12–13. Patent Owner
     contends we should construe this term as “circuitry, optical components,
     and/or software to reconstruct two signals that were optically transmitted
     with generally orthogonal polarization states to at least mitigate XPI,” again
     substantially mirroring its proposed construction in the Fujitsu litigation.
     Prelim. Resp. 23–25; Ex. 1028. Patent Owner argues the proper
     interpretation of this term must include the idea of mitigating XPI. Id. at 24.
     Patent Owner asserts the specification of the ’211 patent supports its
     construction and further cites to testimony of both its expert, Dr. Chipman,
     and Petitioner’s witness, Dr. Prucnal. See id. at 24–25.
           Based on the record before us, and for purposes of this Decision, we
     are persuaded by Patent Owner’s argument that XPIC requires mitigation of
     XPI. We agree with Patent Owner that the ’211 patent describes XPIC as a
     device that mitigates XPI. See Ex. 1001, 7:62–67, 10:2–4. We further agree
     that Petitioner’s witness, Dr. Prucnal, describes XPIC as “a component in
     the receiver that cancels the effects of cross polarization interference.” See
     Ex. 1003, ¶ 37. However, for similar reasons discussed previously, we are
     not persuaded, based on the record before us, that the broadest reasonable
     interpretation of XPIC is limited to two signals that were optically
     transmitted. See discussion supra Part II.A.1.
           Accordingly, for purposes of this Decision, we construe “cross
     polarization interference canceler (XPIC)” as “circuitry, optical components,
     and/or software to reconstruct two signals, which were transmitted with
     generally orthogonal polarization states, to mitigate XPI.”




                                            8
        Case 5:21-cv-03075-VKD Document 1-16 Filed 04/27/21 Page 9 of 16
IPR2016-01618 B1
Patent 6,782,211

           3. Other Terms
           Patent Owner proposes constructions for a number of additional terms
     that appear in the claims of the ‘211 patent. See Prelim. Resp. 9 n.2, 26–27.
     For purposes of this Decision, we do not find it necessary to construe these
     terms, and accord them their ordinary and customary meaning. See Vivid
     Techs., Inc. v. Am. Sci. & Eng’g, Inc., 200 F.3d 795, 803 (Fed. Cir. 1999)
     (holding that “only those terms need be construed that are in controversy,
     and only to the extent necessary to resolve the controversy”).
           B. Obviousness over Cusani
           Petitioner contends that claims 15–18, 23, 25, 30, 32, 33, 35, and 37
     are unpatentable as obvious under 35 U.S.C. § 103(a) over Cusani. See Pet.
     32–83. For the reasons that follow, Petitioner fails to demonstrate a
     reasonable likelihood of prevailing on these grounds.
           Cusani describes a coherent multilevel optical transmission system.
     Ex. 1004, 777. Figure 2 of Cusani is reproduced below.




     Figure 2 depicts a transmitter block scheme suitable for the proposed
     modulation form. Id. at 778. The laser input from transmitting laser TL is
     divided into its polarization components by polarization beam splitter PBS.



                                           9
        Case 5:21-cv-03075-VKD Document 1-16 Filed 04/27/21 Page 10 of 16
IPR2016-01618 B1
Patent 6,782,211

     Id. The polarization components are both amplitude and phase modulated.
     Id. After the modulation stages, the two polarization components are
     superimposed and fed into the fiber. Id. Cusani further describes the effect
     of fiber propagation can be evaluated by means of a fiber variable, a phase-
     shift variable, and a Jones matrix, which is a unitary operator that takes into
     account the polarization evolution along the fiber due to coupling between
     the polarization modes. Id. at 779.
           Petitioner asserts Cusani teaches the XPIC set forth in claims 15–18,
     23, 25, 30, and 32. See Pet. 35–38, 58–60. Petitioner further asserts Cusani
     teaches mitigating XPI (as recited in claims 33 and 35) and eliminating XPI
     (as recited in claim 37). See id. at 65–66, 74–75, 78–83. Specifically,
     Petitioner maps the “inverse Jones matrix J-1r ” described in Cusani to the
     claimed XPIC. Id. at 35–38, 58–60. Petitioner argues that the Jones matrix
     described in Cusani represents XPI (e.g., coupling between polarization
     modes) and that applying the inverse Jones matrix undoes the interference
     represented by the Jones matrix, thus compensating for fiber induced
     polarization fluctuations. Id. Therefore, Petitioner argues a person of skill
     in the art would have understood Cusani’s disclosure of circuitry applying an
     inverse Jones matrix J-1r is an XPIC. Id. at 37. Petitioner similarly relies on
     Cusani’s disclosure of circuitry applying the inverse Jones matrix to teach
     mitigating/eliminating XPI. See id. at 65–66, 74–75, 78–83. In support of
     its contentions, Petitioner relies on the testimony of Dr. Prucnal. See e.g., id.
     at 37 (citing Ex. 1003).
           Patent Owner contends that Petitioner improperly equates XPI and
     loss of orthogonality to Cusani’s disclosure of polarization fluctuations due
     to coupling between the polarization modes. Prelim. Resp. 28–31. Patent
     Owner asserts that Cusani discloses neither signal crosstalk nor loss of

                                            10
        Case 5:21-cv-03075-VKD Document 1-16 Filed 04/27/21 Page 11 of 16
IPR2016-01618 B1
Patent 6,782,211

     orthogonality, but is rather directed to polarization rotation. Id. at 29. Thus,
     Patent Owner argues that because Cusani does not disclose XPI, it does not
     disclose eliminating or mitigating XPI or an XPIC that by definition cancels
     or mitigates XPI. See id. at 28–36.
            In support of its assertions, Patent Owner relies on testimony from
     two of the authors of Cusani, Roberto Cusani, Ph.D., and Eugenio Iannone.
     See id. at 29–32 (citing Ex. 2002, 2003). Patent Owner argues that both
     authors support its assertions that the disclosed “coupling between
     polarization modes” is not loss of orthogonality between the polarization
     components and that the unitary Jones matrix used to model the effect of the
     fiber transmission operator cannot be used to represent XPI. Prelim. Resp.
     at 31–32. Patent Owner’s assertions are also supported by testimony of its
     witness, Joseph M. Kahn, Ph.D. See id. at 29–31 (citing Ex. 2002).
           We are persuaded by Patent Owner’s arguments. For purposes of
     deciding whether to institute an inter partes review, we view a genuine issue
     of material fact created by a patent owner’s testimonial evidence in the light
     most favorable to the petitioner. See 37 C.F.R. § 42.108(c). However, even
     viewing Patent Owner’s testimonial evidence in the light most favorable to
     Petitioner, we agree with Patent Owner that Petitioner does not sufficiently
     establish that Cusani teaches the claimed “XPI” as we construe the term,
     namely signal crosstalk resulting from the loss of orthogonality of two
     signals transmitted in generally orthogonal polarization states within the
     same frequency band.
           In the portions of Cusani cited by Petitioner as disclosing XPI, Cusani
     describes that the Jones matrix J takes into account the polarization
     evolution along the fiber due to coupling between the polarization modes.
     Ex. 1004, 779. Cusani further describes the polarization fluctuations caused

                                           11
        Case 5:21-cv-03075-VKD Document 1-16 Filed 04/27/21 Page 12 of 16
IPR2016-01618 B1
Patent 6,782,211

     by fiber birefringence and coupling cause a continuous rotation of FS (field
     space) that must be tracked. Id. at 781. Thus, contrary to Petitioner’s
     assertion that the described “coupling” is XPI (Pet. 16), Cusani describes the
     polarization fluctuations caused by coupling result in a “continuous
     rotation,” and does not describe that the coupling is signal crosstalk, let
     alone signal crosstalk resulting from loss of orthogonality of the two signals.
     Therefore, we conclude that Petitioner does not establish that the Jones
     matrix J represents XPI. Accordingly, we also conclude that Petitioner does
     not establish that the inverse Jones matrix J-1r, which compensates for the
     polarization fluctuations caused by coupling, discloses the claimed XPIC, as
     we construe the term, or eliminating/mitigating XPI.
           Petitioner further argues that Cusani inherently discloses an XPIC.
     See Pet. 37, 60. Inherency may not be established by probabilities or
     possibilities, but rather is only present when the limitation at issue is the
     “natural result” of the prior art elements. PAR Phar., Inc. v. TWI Pharm.,
     Inc., 773 F.3d 1186, 1195. Petitioner’s conclusory argument is not sufficient
     to establish an XPIC is the natural result of the Jones matrix J-1r.
           Petitioner additionally argues that it would have been obvious based
     on Cusani’s disclosure to implement an XPIC in Cusani’s optical system or
     to mitigate XPI. See id. at 37–38, 66, 82–83. In support of its conclusory
     assertion, Petitioner provides string citations to additional references not
     identified in its obviousness challenges, without providing any explanation
     of the teachings in these references that support its position. See id. at 37,
     83. We give no weight to evidence where a party fails to state its relevance.
     See 37 C.F.R. § 42.104(b)(5). Therefore, Petitioner fails to establish that a
     person or ordinary skill would have found it routine and straightforward to
     implement an XPIC in Cusani’s optical system and to mitigate XPI.

                                            12
        Case 5:21-cv-03075-VKD Document 1-16 Filed 04/27/21 Page 13 of 16
IPR2016-01618 B1
Patent 6,782,211

           For the foregoing reasons, we conclude Petitioner has not
     demonstrated a reasonable likelihood of prevailing in establishing claims
     15–18, 23, 25, 30, 32, 33, 35, and 37 would have been obvious over Cusani.
           B. Obviousness over Cusani and Chikama, and Obviousness over
           Cusani and Foschini
           Petitioner contends that claims 16–18 are unpatentable as obvious
     under 35 U.S.C. § 103(a) over Cusani and Chikama, and that claim 33 is
     unpatentable as obvious over Cusani and Foschini. See Pet. 41–49, 62–70.
     However, Petitioner does not assert that Chikama teaches the XPIC
     limitation recited in claims 16–18 (by virtue of their dependency from claim
     15) or that Foschini teaches mitigating XPI, as recited in claim 33. See id. at
     35–38, 65–66. Thus, Petitioner fails to cure the deficiency of Cusani
     discussed previously in Part II.B.2 supra and has not demonstrated a
     reasonable likelihood of prevailing on these challenges.
           C. Obviousness over Cusani and Kavehrad, and Obviousness Over
           Cusani and Hsieh
           Kavehrad describes an adaptive canceler that attempts to remove cross
     polarization distortion in radio channels by using a Least-Mean-Square
     (LMS) algorithm. Ex. 1008, 503. Hsieh describes a comparison of three
     diagonalizers used to reduce the problem of depolarization crosstalk in
     dually polarized radio channels. Ex. 1009, 597.
           Petitioner contends that claim 35 would have been obvious over
     Cusani and Kavehrad, and claim 37 would have been obvious over Cusani
     and Hsieh. Pet. 70–83. Petitioner asserts Cusani and Kavehrad both
     concern solving the problem of XPI using a matrix-based canceler. Pet. 29.
     Petitioner argues a person of ordinary skill would have found it routine and
     straightforward to apply Kavehrad’s teachings of an LMS canceler in



                                           13
       Case 5:21-cv-03075-VKD Document 1-16 Filed 04/27/21 Page 14 of 16
IPR2016-01618 B1
Patent 6,782,211

     Cusani’s receiver and would have recognized this combination would work
     as expected. Id. at 30. Petitioner similarly contends that Cusani and Hsieh
     both concern receiver structures that cancel XPI, and that a person of
     ordinary skill would have found it routine and straightforward to apply
     Hsieh’s diagonalizer in Cusani’s receiver. Id. at 30–31. Patent Owner
     argues there is no motivation to combine Cusani with Kavehrad or Hsieh
     because Cusani does not mitigate any loss of orthogonality between the
     components of the transmitted signals, and thus there would be no reason to
     implement the LMS canceler from Kavehrad or the diagonalizer from Hsieh
     in Cusani’s receiver. See Prelim. Resp. 61–62.
           Petitioner does not sufficiently explain why a person of ordinary skill
     would have combined the references. An obviousness analysis cannot be
     sustained by mere conclusory statements; instead, there must be some
     articulated reasoning with some rational underpinning to support the legal
     conclusion of obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418
     (2007). As discussed previously, Petitioner does not establish that Cusani’s
     receiver addresses XPI. Thus, Petitioner does not explain sufficiently why a
     person of ordinary skill would have been motivated to combine Cusani’s
     optical receiver with Kavehrad and Hsieh’s teachings addressing
     polarization cross talk or why the combination would be routine and
     straightforward. Accordingly, we conclude Petitioner has not demonstrated
     a reasonable likelihood of prevailing in its obviousness challenge over
     Cusani and Kavehrad, or in its obviousness challenge over Cusani and
     Hsieh.




                                          14
       Case 5:21-cv-03075-VKD Document 1-16 Filed 04/27/21 Page 15 of 16
IPR2016-01618 B1
Patent 6,782,211

                                      III. ORDER
           In view of the foregoing, it is:
           ORDERED that Petitioner’s request for inter partes review of claims
     15–18, 23, 25, 30, 32, 33, 35, and 37 of U.S. Patent 6,782,211 is denied.




                                              15
       Case 5:21-cv-03075-VKD Document 1-16 Filed 04/27/21 Page 16 of 16
IPR2016-01618 B1
Patent 6,782,211

     PETITIONER:

     J. Baughman
     sbaughman@paulweiss.com

     Gabrielle E. Higgins
     gabrielle.higgins@ropesgray.com

     Alexander Middleton
     alexander.middleton@ropesgray.com



     PATENT OWNER:

     Jason Eisenberg
     jasone-ptab@skgf.com

     Robert Sterne
     rsterne@skgf.com

     Jonathan Tuminaro
     jtuminar-ptab@skgf.com

     Ehab Samuel
     esamuel-ptab@manatt.com

     William Schaal
     bschaal@rutan.com

     Benjamin Deming
     bdeming@rutan.com




                                       16
